Citation Nr: 0116678	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-08 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1951 to April 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On February 21, 2001, a videoconference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2000).  A transcript of that hearing has 
been associated with the record on appeal.

The appellant's claim of entitlement to service connection 
for facial scars, raised at the February 2001 videoconference 
hearing, is referred to the RO for appropriate development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  VA medical records in the claims 
folder have been obtained only through November 1998.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Current 
records of VA treatment of the appellant should be obtained.

The appellant underwent a VA bones examination in October 
1997.  That examination did not include an evaluation as to 
the size of the loss of the skull resulting from the 
appellant's head injury.  Prior medical records are in 
conflict.  A January 1988 x-ray examination of the 
appellant's skull showed a 2.5 centimeter well-defined bony 
defect in the frontal area of the calvarium; however, a July 
1952 x-ray examination showed a smooth 3 centimeter by 4 
centimeter defect in the anterior inferior portion of the 
left parietal bone.  An examination should be conducted to 
resolve this conflict and establish the current state of the 
bony defect.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfilment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Similarly, the appellant was last examined for an evaluation 
of the symptoms of syncopal episodes and dizziness in October 
1997.  A current VA examination should be conducted.

In October 1998 the appellant submitted a February 1996 
notice of award letter from the Social Security 
Administration (SSA) and a copy of the November 1995 decision 
awarding disability benefits to him.  Copies of the records 
supporting that decision were not obtained.  The RO should 
arrange to obtain them on remand.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,      
(2000) (to be codified at 38 U.S.C. § 5103A); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well).

At the February 2001 videoconference, it was noted that the 
appellant had disfiguring scars as a residual of his head 
injury in service.  A VA examination to assess the severity 
of these scars should be conducted.

Finally, the Board notes that although the appellant 
underwent a VA social and industrial survey in October 1997, 
that survey did not include an assessment of the appellant's 
employability.  A current survey should be conducted, and an 
opinion provided as to the appellant's employability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The RO should request VA medical 
records for treatment of the appellant.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should associate 
all records and responses with the claims 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The appellant should be afforded a VA 
examination to assess the defect in the 
left frontal area of his skull.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination.  The 
examiner should specify the size of the 
defect in the appellant's skull in square 
centimeters if possible.  An accurate 
measurement of the size of the defect is 
paramount in this case.  All necessary 
tests and studies should be conducted.

5.  The appellant should be afforded a VA 
examination to assess the intracranial 
complications of the appellant's service 
connected head injury.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
necessary tests and studies should be 
conducted.

6.  The appellant should be afforded a VA 
examination to assess the severity of the 
scars resulting from the appellant's head 
injury in service.  The claims folder, 
including the appellant's service medical 
records, should be reviewed by the 
examiner before the examination.  If 
there are disfiguring scars, the examiner 
should describe the scars as slightly 
disfiguring, moderately disfiguring, 
severely disfiguring, or exceptionally 
disfiguring.  Color photographs of the 
scars should be included with the 
examination report.

7.  The appellant should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  The appellant's claims 
folder should be made available for 
review.  A written copy of the report 
should be inserted into the claims 
folder.  An opinion as to effect of the 
residuals of the appellant's head injury 
in service on activities generally 
required in employment situations for 
which the appellant is qualified should 
be included in the report.  The factors 
and objective findings supporting that 
opinion should be discussed fully.

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




